Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered. Claims 1-27 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 3, 2021, with respect to the rejection(s) of the claim(s) have been fully considered. Some arguments were found persuasive and some were not. For the argument(s) found persuasive, a new ground(s) of rejection is made in view of Kang (US 2010/0031183 A1), Aalbers et al. (US 2003/0095520 A1), and Chen et al. (US 2003/0018705 A1). The argument(s) not found persuasive have been addressed below.





Arguments to Motivation to Combine References Jeon and Li:
a) Applicant(s) contend the cited references- Jeon, in view of Li are directed towards different fields and purposes and are not combinable.

Response to argument a: The Examiner respectfully disagrees. Jeon is directed to a content delivery system which includes a web server or content provider for providing requested web pages with embedded objects to a client [0052]. Jeon identifies client information such as client IP addresses to determine a proximity to a web server [0021]. Li is also directed to resolving client requests for content via a content provider or web server, but filters out client information such as a client’s IP address to ensure the request is received at the content provider anonymously [0003], [0012], [0023], and [0031]. The combination of Jeon, in view of Li resolves client requests for content by providing a manner in which those requests do not include client identifying information such as IP addresses.

Arguments to Claim 1:
a) Applicant(s) contend the cited references- Jeon, in view of Li does not teach ‘sending, by the first device to the first server over the internet, the received first web-page’.

Response to argument a: The Examiner respectfully disagrees. To begin, Applicant(s)’ first server is viewed as Jeon’s DNS server. In [0045], [0095], and Figure 4, Jeon uses the URL of a webpage to inquire the DNS server about an IP address of the web server, which is separate from the DNS server. Therefore, the reference Jeon uses an address of the webpage to request of the DNS server, information about the web server.

Arguments to Claim 2:
a) Applicant(s) contend the cited references- Jeon, in view of Li does not teach ‘the web browser consists of….Microsoft Internet Explorer, Google Chrome, Opera, or Mozilla Firefox… because Jeon merely mentions a browser’.

Response to argument a: The Examiner respectfully disagrees. All of the mentioned browsers above are well known examples of browsers that have been publicly known well before the filing date of the instant invention. When one of ordinary skill in the art discloses a “browser”, it is well understood that the browser is one of the options above. For example, Internet Explorer was released in 1995 as a web browser. Firefox was released in 2002, and Google Chrome was released in 2008. Therefore, it is inherently known and was public knowledge at the time the invention was filed, that when a browser is discussed, one of these popular browsers may be utilized. Additionally, the claim includes language that leaves other browsers as possible options to be utilized by using “comprises of…” language. Therefore, since Jeon mentions web browsers, Jeon’s teachings encompasses these exemplary browsers.

Arguments to Claim 3:
a) Applicant(s) contend the cited references- Jeon, in view of Li does not teach ‘the web browser is a mobile web browser’.

Response to argument a: The Examiner respectfully disagrees. In [0043]-[0044], Jeon discloses clients as mobile communication devices which includes a browser. Therefore, since Jeon uses mobile devices as clients, those devices will include mobile browsers.

Arguments to Claim 4:
a) Applicant(s) contend the cited references- Jeon, in view of Li does not teach ‘the mobile web browser consists of, comprises of, or based on, Safari, Opera Mini™, or Android web browser’. 

Response to argument a: The Examiner respectfully disagrees. Again, in [0043]-[0044], Jeon discloses clients as mobile communication devices which includes a browser. These are well-known mobile web browsers since Safari was released in 2003, and Android was released in 2008. As discussed above, the claim language is open ended and leaves other options as possible browsers that may be used. Therefore, since Jeon mentions web browsers, Jeon’s teachings encompasses these exemplary browsers.


Arguments to Claims 12 and 13:
a) Applicant(s) contend the cited references- The Examiner fails to provide rationale why the Jeon reference should be modified to support Li’s HTTP teachings’. 

Response to argument a: The Examiner respectfully disagrees. HTTP is a well-known protocol that is used for web browser communication and exchanges. Therefore, since Jeon discloses web browsers for fetching data to send to clients, Li further highlights that this communication exchange is performed using HTTP.

Arguments to Claim 25:
a) Applicant(s) contend the cited references- Jeon, in view of Li does not teach ‘the client operating system is a mobile operating system ’.

Response to argument a: The Examiner respectfully disagrees. In [0043]-[0044], Jeon discloses clients as mobile communication devices. Therefore, since Jeon uses mobile devices as clients, those devices will include mobile operating system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13, 20-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2010/0042724 A1), in view of Li (US 2008/0235623 A1).

With respect to claim 1, Jeon discloses a method for fetching over the Internet a first web-page identified by a first Uniform Resource Locator (URL) from a web server (Abstract and Figure 4), using a distinct first server and a first device that communicate over the Internet, the method comprising:
executing, by the first device, a web browser application ([0044], client includes browser); 
receiving, by the first device from the first server over the Internet, the first URL ([0046]-[0047], DNS server (first server) sends IP address of web server to client); 
sending, by the first device to the web server over the Internet, the first URL ([0008], [0045], and Figure 4, client (first device) requests web server using the IP address provided);
receiving, by the first device from the web server over the Internet, the first web-page in response to the sending of the first URL ([0051]-[0052] and Figure 4, web server may directly transmit page to the client); and
sending, by the first device to the first server over the Internet, the received first web-page ([0095] and Figure 4, client uses URL to communicate with DNS server and inquire about the IP address of the web server);

However, Li discloses anonymous fetching ([0031]-[0034] and Figure 1, using an anonymous proxy to forward content between a server and a client to prevent identifying the client); and the sending by the first device to the first server is done so that the web server is prevented from identifying the first device or the first server ([0031]-[0034], anonymous proxy prevents the web server from identifying the client);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon with the teachings of Li to replace Jeon’s DNS server with Li’s anonymous proxy and prevent the web server from identifying the first device, in order to prevent the web server from identifying a location associated with the first device by hiding the client’s IP address.
With respect to claim 2, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the web browser consists of, comprises of, or based on, Microsoft Internet Explorer, Google Chrome, Opera™, or Mozilla Firefox® ([0044]).
With respect to claim 3, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the web browser is a mobile web browser ([0043]).
With respect to claim 4, the combination of Jeon and Li discloses the method according to claim 3, wherein Jeon discloses the mobile web browser consists of, 
With respect to claim 5, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the first device comprises, or consists of, a mobile or portable device ([0043]).
With respect to claim 6, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the first device comprises, or consists of, a smartphone ([0043]).
With respect to claim 11, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the steps are sequentially executed (Figure 4).
With respect to claim 12, the combination of Jeon and Li discloses the method according to claim 1, wherein Li further discloses the web server uses HyperText Transfer Protocol (HTTP) and responds to HTTP requests via the Internet ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon with the teachings of Li to use HTTP for web server requests and responses, in order to communicate web data to the browsers of the client devices since HTTP is a well-known protocol used for web data exchange via web browsers.
With respect to claim 13, the combination of Jeon and Li discloses the method according to claim 12, wherein Li further discloses the sending of the first URL to the web server comprises sending a HTTP request ([0020]).
With respect to claim 20, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the first web-page includes, consists of, or comprises, a part or whole of files, text data, numbers, audio data, voice data, multimedia data, video data, images, music data, or computer programs ([0004]).
With respect to claim 21, the combination of Jeon and Li discloses the method according to claim 1, wherein Li further discloses the first web-page comprises multiple Hypertext Markup Language (HTML) objects ([0045] and [0064]). 
With respect to claim 22, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the first web-page is part of a web-site ([0051]).
With respect to claim 23, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses the first device is further storing, operating, or using, a client operating system ([0043]).
With respect to claim 24, the combination of Jeon and Li discloses the method according to claim 23, wherein Jeon discloses the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS ([0043], wherein these are well-known examples of personal computer operating systems).
With respect to claim 25, the combination of Jeon and Li discloses the method according to claim 23, wherein Jeon discloses the client operating system is a mobile operating system ([0043], client device is a mobile communication device).
With respect to claim 27, the combination of Jeon and Li discloses the method according to claim 1, wherein Jeon discloses fetching a second web-page identified by 
receiving, by the first device from the first server over the Internet, the second URL (Figure 4, the steps of claim 1 may be repeated for an unlimited number of requested web page); 
sending, by the first device to the web server over the Internet, the second URL (Figure 4, the steps of claim 1 may be repeated for an unlimited number of requested web page); 
receiving, by the first device from the web server over the Internet, the second web-page in response to the sending of the second URL (Figure 4, the steps of claim 1 may be repeated for an unlimited number of requested web page); and
sending, by the first device to the first server over the Internet, the received second web-page (Figure 4, the steps of claim 1 may be repeated for an unlimited number of requested web page).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2010/0042724 A1), in view of Li (US 2008/0235623 A1), and further in view of Kang (US 2010/0031183 A1).

With respect to claim 7, the combination of Jeon and Li discloses the method according to claim 1, but they do not explicitly disclose initiating communication, by the first device, with the first server in response to a powering up of the first device;

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Kang to initiate communication with a server when a device is powered on, in order to ensure that a connection between a client and server is established and prevent communication loss from powered off devices (Kang, [0009]).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2010/0042724 A1), in view of Li (US 2008/0235623 A1), and further in view of Aalbers et al. (US 2003/0095520 A1).

With respect to claim 8, the combination of Jeon and Li discloses the method according to claim 1, but does not explicitly teach further comprising sending a physical geographical location to the first server. However, Aalbers discloses sending a physical geographical location to the first server ([0030], sending coordinates to DHCP server).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Aalbers and send a geographical location to a server, in order to send a user a web page that may be associated with a location within proximity of the user.
With respect to claim 9, the combination of Jeon, Li, and Aalbers discloses the method according to claim 8, wherein Aalbers further discloses the physical geographical location corresponds to the actual physical geographical location of the 
With respect to claim 10, the combination of Jeon, Li, and Aalbers discloses the method according to claim 8, wherein Aalbers further discloses the physical geographical location includes at least one out of a continent, a country, a state or province, a city, a street, a ZIP code, or longitude and latitude ([0030]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2010/0042724 A1), in view of Li (US 2008/0235623 A1), and further in view of Chen et al. (US 2003/0018705 A1).

With respect to claim 14, the combination of Jeon and Li discloses the method according to claim 1, wherein But they do not explicitly disclose the communication with the first server or the web server is based on, or uses, HTTP persistent connection;
However, Chen discloses an HTTP persistent connection for server communication ([0113], persistent HTTP connection to provide information to clients);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Chen to utilize an HTTP persistent connection, in order to continuous provide content to web browser clients (Chen, [0113]).

Claims 15-16, 17-19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2010/0042724 A1), in view of Li (US 2008/0235623 A1), and further in view of Heath (US 2013/0268357 A1).

With respect to claim 15, the combination of Jeon and Li discloses the method according to claim 1, but does not teach wherein the communication by the first device with the first server is based on, or is according to, TCP/IP protocol or connection. However, Heath discloses the communication by the first device with the first server is based on, or is according to, TCP/IP protocol or connection ([0115]-[0116]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Heath to utilize TCP/IP for communication, in order to establish communication between a user and server using a common protocol such as TCP/IP.
With respect to claim 16, the combination of Jeon, Li, and Heath discloses the method according to claim 15, wherein Jeon discloses establishing a connection with the first server, and wherein the communication with the first server is over the established connection (Abstract, Figure 4, and [0080]-[0081], client makes a request to load DNS server for IP of web server, thus establishing a connection with local DNS server (first server)).
With respect to claim 17, the combination of Jeon and Li discloses the method according to claim 16, but does not explicitly teach wherein the communicating with the first server uses TCP, and wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’. However, Heath discloses communicating with the first 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Heath to utilize TCP/IP for communication, in order to establish communication between a user and server using a common protocol such as TCP/IP.
With respect to claim 18, the combination of Jeon and Li discloses the method according to claim 16, but does not explicitly teach wherein the communication by the first device with the first server is based on, or is according to, a Virtual Private Network (VPN). However, Heath discloses the communication by the first device with the first server is based on, or is according to, a Virtual Private Network (VPN) ([0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Heath to utilize VPN for communication, in order to establish a secure communication session between a user and server.
With respect to claim 19, the combination of Jeon and Li discloses the method according to claim 14, but does not explicitly teach wherein the established connection is using a tunneling protocol. However, heath discloses wherein the established connection is using a tunneling protocol ([0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Heath to utilize a tunneling protocol, in order to establish a secure communication session between a user and server.
With respect to claim 26, the combination of Jeon and Li discloses the method according to claim 25, but does not explicitly teach wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat)), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.
However, Heath discloses wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat)), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system ([0144]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jeon and Li with the teachings of Heath to utilize a number of different mobile operating systems for performing the method steps of claim 25, in order to enable various mobile devices to establish a connection with a web server not matter its operating system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        April 8, 2021